                   Case 11-16072-LMI           Doc 358        Filed 06/10/20      Page 1 of 6



                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION

In re: C. P. MOTION INC.                                 §         Case No. 11-16072-BKC-LMI
                                                         §
                                                         §
                                                         §
                      Debtor(s)


                           NOTICE OF AMENDED TRUSTEE’S FINAL REPORT AND
                                  APPLICATIONS FOR COMPENSATION
                                   AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Barry E. Mukamal,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                                301 North Miami Ave
                                                      Room 150
                                                  Miami, FL 33128
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, together with a request for a
hearing and serve a copy of both upon the trustee, any party whose application is being challenged and the
United States Trustee. If no objections are filed, the Court will act on the fee applications and the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.



Date: 06/08/2020                                             By: /s/ Barry E. Mukamal
                                                                                     Trustee
Barry E. Mukamal
PO Box 14183
Fort Lauderdale, FL 33302
(786) 517-5760




UST Form 101-7-NFR (10/1/2010)
                   Case 11-16072-LMI              Doc 358        Filed 06/10/20         Page 2 of 6




                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION

In re:C. P. MOTION INC.                                     §      Case No. 11-16072-BKC-LMI
                                                            §
                                                            §
                                                            §
                      Debtor(s)


                            SUMMARY OF AMENDED TRUSTEE’S FINAL REPORT
                               AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                        728,852.32
                 and approved disbursements of:                                    $                        725,922.45
                 leaving a balance on hand of1:                                    $                          2,929.87

            Claims of secured creditors will be paid as follows:

  Claim     Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  10-2S     Internal                      677.81                     677.81                     677.81                 0.00
            Revenue
            Services

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                  2,929.87

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Barry Mukamal                                               39,546.12        39,546.12               0.00
  Trustee, Expenses - Barry Mukamal                                            1,167.05         1,167.05               0.00
  Accountant for Trustee, Fees - Marcum LLP                                 123,416.50       123,416.50                0.00
  Accountant for Trustee, Expenses - Marcum LLP                                   46.10             46.10              0.00
  Charges, U.S. Bankruptcy Court                                               6,446.00         6,446.00               0.00
  Other State or Local Taxes (post-petition) - Franchise Tax                        0.00             0.00              0.00
  Board
  Other State or Local Taxes (post-petition) - State of California                  0.00             0.00              0.00
  Other State or Local Taxes (post-petition) - State of California                  0.00             0.00              0.00
          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
                   Case 11-16072-LMI          Doc 358       Filed 06/10/20        Page 3 of 6




  Reason/Applicant                                                         Total            Interim      Proposed
                                                                       Requested        Payments to       Payment
                                                                                              Date
  Other State or Local Taxes (post-petition) - State of California       7,384.91          7,384.91           0.00
  Attorney for Trustee Fees (Other Firm) - Levine Kellogg              138,330.87        138,330.87           0.00
  Lehman Schneider + Grossman LLP
  Attorney for Trustee Expenses (Other Firm) - Levine Kellogg           17,741.61         17,741.61           0.00
  Lehman Schneider + Grossman LLP

                  Total to be paid for chapter 7 administrative expenses:                  $                   0.00
                  Remaining balance:                                                       $               2,929.87

             Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total             Interim        Proposed
                                                                     Requested         Payments to    Payment
                                                                                       Date

                                                       None

                 Total to be paid for prior chapter administrative expenses:               $                   0.00
                 Remaining balance:                                                        $               2,929.87

               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $243,922.50 must be paid in advance of any dividend to general (unsecured)
      creditors.
               Allowed priority claims are:
  Claim      Claimant                             Allowed Amount        Interim Payments                 Proposed
  No.                                                    of Claim                 to Date                 Payment
  1          Richard Meiman                                   0.00                       0.00                 0.00
  10-2P      Internal Revenue Services                 229,365.09              121,542.13                 2,755.01
  17-2P      Florida Department of                          341.89                     181.17                 4.11
             Revenue
  18P        Florida Department of                        6,645.39                3,521.44                  79.82
             Revenue Bankruptcy Unit
  19P        Florida Department of                          330.00                     174.87                 3.96
             Revenue Bankruptcy Unit
  30-P       Franchise Tax Board                          7,240.13                3,836.59                  86.97

                                               Total to be paid for priority claims:       $               2,929.87
                                               Remaining balance:                          $                   0.00




UST Form 101-7-NFR (10/1/2010)
                     Case 11-16072-LMI           Doc 358       Filed 06/10/20       Page 4 of 6



               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $5,996,560.96 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  2           Waste Services of FL                             179.29                    0.00                    0.00
  3           Direct Capital Corp.                         58,816.54                     0.00                    0.00
  4           Direct Capital Corp.                        173,926.05                     0.00                    0.00
  5           Bauerfeind                                     2,873.35                    0.00                    0.00
  6           Benefits Outsource                             6,580.00                    0.00                    0.00
  7           ANX EBUSINESS                                  4,413.17                    0.00                    0.00
  8           Pinnacle Capital                             23,000.00                     0.00                    0.00
  8U          Pinnacle Capital                             66,182.39                     0.00                    0.00
  9           Miami Dade Tax Collector                       2,538.77                    0.00                    0.00
  11          JACQUELINE WEISBEIN, AS                   2,885,345.00                     0.00                    0.00
              TRUSTEE FOR THE
              RAYMOND AN
  12          Verizon                                        2,945.14                    0.00                    0.00
  13          FMCI Mass Market                               3,682.94                    0.00                    0.00
  14          Verizon                                          950.80                    0.00                    0.00
  15          Credential Leasing Corp. of                 300,022.10                     0.00                    0.00
              Florida, Inc.
  16          Special K Investors Inc                   2,279,028.80                     0.00                    0.00
  20          Qualink, INC OSI company                    133,134.81                     0.00                    0.00
              acquired by NCO
  21          PREMIUM ASSIGMENT                              1,386.49                    0.00                    0.00
  22          American Home Assurance                            0.00                    0.00                    0.00
              Company, et al.
  23          Interactive Services Network                   2,210.46                    0.00                    0.00
              Inc d/b/a IBFONE/ISN Telcom
  24          DeRoyal Industries                           29,339.86                     0.00                    0.00
  27          Richard and Josephine                        20,005.00                     0.00                    0.00
              (Valerie) Goldblatt




UST Form 101-7-NFR (10/1/2010)
                    Case 11-16072-LMI           Doc 358       Filed 06/10/20         Page 5 of 6



                      Total to be paid for timely general unsecured claims:               $                      0.00
                      Remaining balance:                                                  $                      0.00

               Tardily filed claims of general (unsecured) creditors totaling $582,476.52 have been allowed
       and will be paid pro rata only after all allowed administrative, priority and timely filed general
       (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
       percent, plus interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  25          Jon B. Sage, P.A.                           20,482.26                     0.00                    0.00
  26-2        Carey Rodriguez Greenberg                  400,000.00                     0.00                    0.00
              & Paul, LLP
  28          Bal Bay Associates, Inc.                   151,741.26                     0.00                    0.00
  29          Rackspace Hosting Attn: A/R                 10,253.00                     0.00                    0.00
              Dept

                      Total to be paid for tardily filed general unsecured claims:        $                      0.00
                      Remaining balance:                                                  $                      0.00

               Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $77,607.16 have been allowed and will be paid pro rata
       only after all allowed administrative, priority and general (unsecured) claims have been paid in full.
       The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
               Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:

  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  10-2F       Internal Revenue Services                   74,323.64                     0.00                    0.00
  17-2F       Florida Department of                            75.00                    0.00                    0.00
              Revenue
  18F         Florida Department of                            50.00                    0.00                    0.00
              Revenue Bankruptcy Unit
  19F         Florida Department of                           325.00                    0.00                    0.00
              Revenue Bankruptcy Unit
  30-F        Franchise Tax Board                           1,460.26                    0.00                    0.00
  34-F        State of California                           1,373.26                    0.00                    0.00

                                               Total to be paid for subordinated claims: $                       0.00
                                               Remaining balance:                        $                       0.00




UST Form 101-7-NFR (10/1/2010)
                 Case 11-16072-LMI           Doc 358      Filed 06/10/20       Page 6 of 6




                                               Prepared By: /s/ Barry E. Mukamal
                                                                              Trustee
    Barry E. Mukamal
    PO Box 14183
    Fort Lauderdale, FL 33302
    (786) 517-5760




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
